DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 1 recites an estimation unit that estimates an amount of deterioration for
“each deterioration mechanism of the energy storage device” based on the acquired measurement data.  However, claim 1 lacks clarity because it does not indicate the quantity/type of deterioration mechanisms of the energy storage device which are estimated by the estimation unit.  A determination of “each deterioration mechanism” for the energy storage device would rely on subjective judgement.  Appropriate correction is required.  Claims 2-7 are consequently rejected due to their dependence on claim 1.  Independent claims 8 and 9 also recite the phrase “each deterioration mechanism for the energy storage device” and are consequently rejected.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 9 is rejected under U.S.C. 101 as being directed to non-statutory subject matter.  
	Claim 9 is directed to a computer program, which, under broadest reasonable interpretation, may be interpreted as product that does not have a physical or tangible form (see MPEP § 2106.03).  Therefore, the claim does not fall within at least one of the four categories of patent eligible subject matter.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugiyama et al. (US 2020/0217901 – hereinafter “Sugiyama”).

Per claim 1, Sugiyama teaches an estimation device comprising:
an acquisition unit that acquires measurement data on an energy storage device (A measurement data acquirer 101 is configured to acquire input data from a battery (Fig. 1; ¶28));
an estimation unit that estimates an amount of deterioration for each deterioration mechanism of the energy storage device based on the acquired measurement data (A parameter estimator 103 is configured to estimate a deterioration amount for a plurality of deterioration mechanisms based on the input data acquired from the measurement data acquirer 101.  For example, deteriorated states of the cathode capacity, anode capacity, and internal resistance are estimated (Fig. 2; ¶39-40 and 72)); and
an output unit that outputs information based on an estimation result of the estimation unit (A parameter output 104 displays the estimation results (Fig. 1; ¶32)).

Per claim 6, Sugiyama teaches the estimation device according to claim 1, wherein
the output unit is configured to output a remaining value of the energy storage device based on an estimation result of the estimation unit (A charge amount of the battery is estimated and output to the parameter output 104 (Fig. 2; ¶41)).
	
Per claim 8, see the rejection regarding claim 1.
	Per claim 9, see the rejection regarding claim 1.


10.	Claims 1, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (US 2006/0273763 – hereinafter “Arai”).

Per claim 1, Arai teaches an estimation device comprising:
an acquisition unit that acquires measurement data on an energy storage device (A current sensor 15 and a voltage sensor 17 are configured to acquire measurement data from a battery 13 (Fig. 1; ¶96));
an estimation unit that estimates an amount of deterioration for each deterioration mechanism of the energy storage device based on the acquired measurement data (A CPU 23a is configured to detect a first deterioration degree caused by an increase of an internal resistance of the battery 13 and a second deterioration degree caused by inactivation of an activation material in the battery 13 to cause a decrease of a charge capacity of the battery 13 (Abstract; ¶9 and 101)); and
an output unit that outputs information based on an estimation result of the estimation unit (RAM 23b has a data area for storing data that is received by the CPU23a and a work area to be used for various processing work (Fig. 1; ¶99)).

Per claim 6, Arai teaches the estimation device according to claim 1, wherein
the output unit is configured to output a remaining value of the energy storage device based on an estimation result of the estimation unit (The second deterioration degree indicates a charge capacity of the battery 13 (¶9)).
	
Per claim 8, see the rejection regarding claim 1.
	Per claim 9, see the rejection regarding claim 1.


11.	Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verma et al. (US 2020/0319256 – hereinafter “Verma”).

Per claim 1, Verma teaches an estimation device comprising:
an acquisition unit that acquires measurement data on an energy storage device (A data receiver 116 is configured to detect operational characteristics of an electrode of a battery 102 (Fig. 1A; ¶52))
an estimation unit that estimates an amount of deterioration for each deterioration mechanism of the energy storage device based on the acquired measurement data (A depletion determiner 120 is configured to determine a rate of depletion and type of depletion for an electrode of the battery 102 including Ohmic Resistance Increase (ORI) depletion, a Loss of Active Material (LAM) depletion, and a Loss of Lithium Inventory (LLI) depletion (Fig. 1A; ¶55)); and
an output unit that outputs information based on an estimation result of the estimation unit (A user interface 104 is configured to output a performance report that indicates a rate of depletion and type of depletion for an electrode of the battery 102 (Fig. 1A; ¶62)).

Per claim 2, Verma teaches the estimation device according to claim 1, wherein the deterioration mechanism includes isolation of active material particles, and decrease in number of charge carriers involved in charge and discharge (The depletion type includes LAM and LLI (¶55)).

Per claim 3, Verma teaches the estimation device according to claim 2, wherein the deterioration mechanism further includes at least one of increase in electric resistance in each element constituting the energy storage device and decrease in conductivity in an electrolyte solution (The depletion type includes ORI (¶55)).

Per claim 4, Verma teaches the estimation device according to claim 1, wherein the output unit is configured to identify a deterioration factor of the energy storage device based on an estimation result of the estimation unit, and output information on a recommended reuse method of the energy storage device, being suitable for the identified deterioration factor (Based on the rate of depletion and the type of depletion, recommended ranges of the SOC, voltage, and current are output to a user that enhance service life (¶59)).

Per claim 6, Sugiyama teaches the estimation device according to claim 1, wherein
the output unit is configured to output a remaining value of the energy storage device based on an estimation result of the estimation unit (A range of SOC of the battery, which is determined based on the rate of depletion and the type of depletion, is output to a user (¶59)).
	
Per claim 8, see the rejection regarding claim 1.
	Per claim 9, see the rejection regarding claim 1.


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious in view of Sugiyama and Gering (US 2011/0077880).

Per claim 2, Sugiyama does not explicitly teach the estimation device according to claim 1, wherein the deterioration mechanism includes isolation of active material particles, and decrease in number of charge carriers involved in charge and discharge.
In contrast, Gering teaches a system for estimating capacity loss of an electrochemical cell wherein first and second degradation characteristics of the electrochemical cell are analyzed.  The first and second degradation characteristics include loss of active host sites and loss of free lithium for Li-ion cells, respectively (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sugiyama such that the parameter estimator 103 is configured to estimate degradation characteristics resulting from isolation of active material particles, and decrease in number of charge carriers involved in charge and discharge.  One of ordinary skill would make such a modification because these degradation characteristics can be used to determine cell capacity (Gering; Abstract).

Per claim 3, Sugiyama in view of Gering teaches the estimation device according to claim 2, wherein the deterioration mechanism further includes at least one of increase in electric resistance in each element constituting the energy storage device and decrease in conductivity in an electrolyte solution (An internal resistance is estimated (Sugiyama; ¶68)).

14.	Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious in view of Arai and Gering.

Per claim 2, Arai does not explicitly teach the estimation device according to claim 1, wherein the deterioration mechanism includes isolation of active material particles, and decrease in number of charge carriers involved in charge and discharge.
In contrast, Gering teaches a system for estimating capacity loss of an electrochemical cell wherein first and second degradation characteristics of the electrochemical cell are analyzed.  The first and second degradation characteristics include loss of active host sites and loss of free lithium for Li-ion cells, respectively (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Arai such that the CPU 23a is configured to estimate degradation characteristics resulting from isolation of active material particles, and decrease in number of charge carriers involved in charge and discharge.  One of ordinary skill would make such a modification because these degradation characteristics can be used to determine cell capacity (Gering; Abstract).

Per claim 3, Arai in view of Gering teaches the estimation device according to claim 2, wherein the deterioration mechanism further includes at least one of increase in electric resistance in each element constituting the energy storage device and decrease in conductivity in an electrolyte solution (An increase of the internal resistance of the battery 13 is estimated (Arai; ¶9)).


15.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious in view of Sugiyama and Takahashi et al. (US 2013/0076363 – hereinafter “Takahashi”).

Per claim 4, Sugiyama does not explicitly teach the estimation device according to claim 1, wherein the output unit is configured to identify a deterioration factor of the energy storage device based on an estimation result of the estimation unit, and output information on a recommended reuse method of the energy storage device, being suitable for the identified deterioration factor.
In contrast, Takahashi teaches a system for determining degradation of a battery wherein a recommended reusability of the battery is determined based on an identified deterioration factor, such as the degradation of the positive electrode.  Grade 1 reusability implies that the battery can be used for a longer period of time (Fig. 14; ¶158-165).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sugiyama such that a reuse method is recommended based on an identified deterioration factor.  One of ordinary skill would make such a modification for the purpose of determining the appropriate time a battery of a certain deterioration state can be used (Takahashi; ¶158-165).

16.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious in view of Arai and Takahashi.

Per claim 4, Arai does not explicitly teach the estimation device according to claim 1, wherein the output unit is configured to identify a deterioration factor of the energy storage device based on an estimation result of the estimation unit, and output information on a recommended reuse method of the energy storage device, being suitable for the identified deterioration factor.
In contrast, Takahashi teaches a system for determining degradation of a battery wherein a recommended reusability of the battery is determined based on an identified deterioration factor, such as the degradation of the positive electrode.  Grade 1 reusability implies that the battery can be used for a longer period of time (Fig. 14; ¶158-165).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Arai such that a reuse method is recommended based on an identified deterioration factor.  One of ordinary skill would make such a modification for the purpose of determining the appropriate time a battery of a certain deterioration state can be used (Takahashi; ¶158-165).


17.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious in view of Sugiyama and Ramezan Pour Safaei et al. (US 2020/0150185 – hereinafter “Ramezan”).

Per claim 5, Sugiyama does not explicitly teach the estimation device according to claim 1, wherein the output unit is configured to determine recommended operating conditions of the energy storage device based on the amount of deterioration estimated based on the measurement data and the amount of deterioration estimated by virtually changing operating conditions of the energy storage device, and output information on the determined operating conditions.
	In contrast, Ramezan teaches a battery system wherein a processor is configured to calculate a set of N optimal charging profiles which correspond to a different level of battery degradation.  An optimal charging profile is selected based on the battery degradation level and the battery is charged according to the charging profile (Fig. 1; ¶32-33).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sugiyama such that operating conditions are recommended based on the estimated deterioration amount and an amount of deterioration that would occur by virtually changing the operating conditions.  One of ordinary skill would make such a modification for the purpose of selecting optimal operating conditions among a plurality of calculated operating condition profiles for which a battery is to be operated (Ramezan; ¶32-33).

18.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious in view of Arai and Ramezan Pour Safaei.

Per claim 5, Arai does not explicitly teach the estimation device according to claim 1, wherein the output unit is configured to determine recommended operating conditions of the energy storage device based on the amount of deterioration estimated based on the measurement data and the amount of deterioration estimated by virtually changing operating conditions of the energy storage device, and output information on the determined operating conditions.
	In contrast, Ramezan teaches a battery system wherein a processor is configured to calculate a set of N optimal charging profiles which correspond to a different level of battery degradation.  An optimal charging profile is selected based on the battery degradation level and the battery is charged according to the charging profile (Fig. 1; ¶32-33).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Arai such that operating conditions are recommended based on the estimated deterioration amount and an amount of deterioration that would occur by virtually changing the operating conditions.  One of ordinary skill would make such a modification for the purpose of selecting optimal operating conditions among a plurality of calculated operating condition profiles for which a battery is to be operated (Ramezan; ¶32-33).

19.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious in view of Verma and Ramezan Pour Safaei.

Per claim 5, Verma does not explicitly teach the estimation device according to claim 1, wherein the output unit is configured to determine recommended operating conditions of the energy storage device based on the amount of deterioration estimated based on the measurement data and the amount of deterioration estimated by virtually changing operating conditions of the energy storage device, and output information on the determined operating conditions.
	In contrast, Ramezan teaches a battery system wherein a processor is configured to calculate a set of N optimal charging profiles which correspond to a different level of battery degradation.  An optimal charging profile is selected based on the battery degradation level and the battery is charged according to the charging profile (Fig. 1; ¶32-33).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Verma such that operating conditions are recommended based on the estimated deterioration amount and an amount of deterioration that would occur by virtually changing the operating conditions.  One of ordinary skill would make such a modification for the purpose of selecting optimal operating conditions among a plurality of calculated operating condition profiles for which a battery is to be operated (Ramezan; ¶32-33).


20.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious in view of Sugiyama and Suzuki et al. (US 2017/0328957 – hereinafter “Suzuki”).

Per claim 7, Sugiyama does not explicitly teach an energy storage device comprising: a circuit board equipped with the estimation device according to claim 1.
However, Suzuki teaches an energy storage device state estimation device 100 that is in the form of a planar printed circuit board which is disposed above an energy storage device (Fig. 1; ¶80).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Sugiyama such that a circuit board is equipped with the estimation device.  One of ordinary skill would make such a modification for the purpose of positioning the estimation device in proximity to a battery (Suzuki; ¶80).

21.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious in view of Arai and Suzuki.

Per claim 7, Arai does not explicitly teach an energy storage device comprising: a circuit board equipped with the estimation device according to claim 1.
However, Suzuki teaches an energy storage device state estimation device 100 that is in the form of a planar printed circuit board which is disposed above an energy storage device (Fig. 1; ¶80).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Arai such that a circuit board is equipped with the estimation device.  One of ordinary skill would make such a modification for the purpose of positioning the estimation device in proximity to a battery (Suzuki; ¶80).

22.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious in view of Verma and Suzuki.

Per claim 7, Arai does not explicitly teach an energy storage device comprising: a circuit board equipped with the estimation device according to claim 1.
However, Suzuki teaches an energy storage device state estimation device 100 that is in the form of a planar printed circuit board which is disposed above an energy storage device (Fig. 1; ¶80).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Verma such that a circuit board is equipped with the estimation device.  One of ordinary skill would make such a modification for the purpose of positioning the estimation device in proximity to a battery (Suzuki; ¶80).


Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852